Citation Nr: 0829218	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  02-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, rated as 10 percent disabling prior to 
October 31, 2003.

2.  Entitlement to an increased rating for TMJ syndrome, 
rated as 20 percent disabling from October 31, 2002.

(The issue of entitlement to service connection for a back 
disability is the subject of a separate decision by the 
Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1970 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the appellant filed a claim for an 
increased rating for TMJ in October 2000.  By rating decision 
dated in December 2002, a 10 percent disability evaluation 
was assigned for TMJ syndrome, from October 11, 2000.  In a 
December 2004 rating decision, the agency of original 
jurisdiction (AOJ) assigned a 20 percent evaluation for TMJ 
syndrome, from October 31, 2003.  The Board notes that since 
the increase to 10 percent in December 2002 and to 20 percent 
in December 2004 did not constitute a full grant of the 
benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2005 the Board remanded the appeal for additional 
development of the record.  The appeal has now been returned 
for further appellate consideration.


FINDING OF FACT

TMJ syndrome is manifested by inter-incisal range of motion 
of 15 mm.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for TMJ syndrome 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In the instant case, the veteran's claim was received prior 
to the enactment of the VCAA and service connection was 
granted in June 1998, also prior to the enactment of the 
VCAA.  

A letter dated in February 2004 listed the evidence of record 
and told the veteran how VA would assist him in obtaining 
further evidence.  He was told to identify any additional 
evidence or information supportive of his claim.  The letter 
also discussed the evidence necessary to support a claim for 
a higher evaluation.

A letter dated in December 2005 advised the veteran that a VA 
examination had been requested and discussed the 
ramifications of failure to report for such examination.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores.  In this case, the Board finds that any content-
related notice errors did not affect the essential fairness 
of the adjudication. Specifically, the Board notes that the 
veteran and his representative have demonstrated actual 
knowledge as to what would be needed for the successful 
outcome of each of his claim for increase.  With respect to 
that increased rating claim, the veteran and his 
representative have clearly demonstrated such knowledge in 
his submissions which detail the symptoms of this disability, 
to include pain and limitation of motion, as well as poor 
occlusion.  Thus, the actual knowledge demonstrated by the 
veteran and his representatives, and the subsequent 
opportunity to develop the case that was provided during the 
appeal period rendered any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

TMJ syndrome is evaluated pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9905, pertaining to temporomandibular 
articulation.  Under this criteria, when the range of lateral 
excursion about the temporomandibular articulation is within 
0 to 4 millimeters (mm) or when the range of inter-incisal 
motion about the temporomandibular articulation is from 31 to 
40 mm, a 10 percent rating is warranted; an inter-incisal 
range of 21 to 30 mm warrants a 20 percent rating; an inter-
incisal range of 11 to 20 mm warrants a 30 percent 
evaluation; and an inter-incisal range of zero to 10 mm 
warrants a 40 percent evaluation.  Ratings for limited inter-
incisal movement, however, may not be combined with ratings 
for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2007).

Records from the Texas Department of Criminal Justice 
indicate the veteran's report of a problem with his jaw in 
January 1996.  In April 1996 the veteran complained that his 
jaw popped out.

A January 1999 VA treatment note indicates the veteran's 
report of increased pain on the right side of his jaw with 
muscle spasms radiating to his neck.  Physical examination 
revealed popping and clicking of the right TMJ.  Range of 
motion was a maximum of 15 mm, with disc displacement of the 
right TMJ.  Occlusal relationship was poor.  The assessment 
was disc displacement of the right TMJ, muscle splinting in 
the right masseter and sternocleidomastoid muscle.  No 
splinting was noted on the left side.  

In December 1999 the veteran reported continued difficulty 
with his jaw.  

On VA examination in January 2001, the examiner noted that X-
rays revealed a superior border wire which suggested a 
previous mandibular fracture.  X-rays also revealed a number 
of missing teeth with advanced periodontal disease.  Incisor 
range of motion was greater than 4-5 mm.  Lateral discursions 
were 3 mm on the right and 5 mm on the left.  There was a 40 
to 45 loss of alveolar bone due to advanced periodontal 
disease.  The diagnoses included past medical history of 
temporomandibular joint dysfunction and loss of teeth.

In an October 2001 addendum, the VA examiner indicated that 
there had been a misprint and that the maximum incisal 
opening was in fact 45 mm instead of 4-5 mm.  He noted that 
the veteran's TMJ problem was probably compounded by poor 
occlusion due to loss of teeth.

A VA treatment record dated in June 2004 indicated that the 
veteran would be referred for further evaluation of TMJ.  

On VA examination in June 2004, the veteran presented with a 
great deal of pain in the TMJ area.  He had bilateral muscle 
tenderness and tenderness over the head of the condyles, more 
so on the right.  He stated that he had trouble chewing due 
to the pain and limited opening.  The examiner noted that 
missing maxillary teeth were replaced by a partial denture 
and that a mandibular tooth was replaced with a bridge.  The 
veteran had a maximum vertical opening of 25 mm with pain.  
Limitation of lateral excursion was also noted but not 
reported in terms of a numerical value.  Bone loss due to 
periodontal disease was noted.  

An additional VA examination was carried out in January 2006.  
The examiner indicated that the veteran had a restricted 
maxillary opening of approximately 30 to 32 mm.  Right and 
left excursion was about 3 mm in protrusion of 4.  He noted 
that such could be due to foreshortening of the muscles and 
the joints.  He indicated that the maxillary arch had been 
replaced by a partial and the mandibular arch had a bridge in 
it.  X-rays revealed advanced periodontal disease.  Severe 
bone loss was noted due to periodontal disease.  No other 
major abnormalities were noted in the bones.  The impression 
was temporomandibular disorder and restricted opening due to 
foreshortening in the muscles.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that a 30 percent evaluation is 
warranted.  In this regard, the Board observes that there are 
varying findings pertaining to inter-incisal excursion.  At 
worst, a maximum of 15 mm was reported in January 1999.  In 
January 2001, range of motion was 45 mm, in June 2004 it was 
25 mm with pain, and in January 2006 it was 30 mm.  While the 
findings pertaining to inter-incisal range of motion have 
varied during the course of this appeal, the Board notes that 
the veteran has consistently complained of difficulty with 
his jaw.  As such, the Board accepts the finding of the 
January 1999 report to be representative of the veteran's TMJ 
syndrome and concludes that a 30 percent evaluation is for 
application.  

The Board has also concluded that a 40 percent evaluation is 
not warranted.  The evidence does not show inter-incisal 
range of motion of zero to 10 mm to support such a rating.  
The Board has considered DeLuca and acknowledges the 
veteran's reported difficulty with pain and tenderness in his 
jaw.  However, neither the lay nor medical evidence reflects 
the functional equivalent of inter-incisal range of motion of 
zero to 10 mm to support the higher evaluation.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered the veteran's claim that his 
TMJ interfered with his employment.  In this regard the Board 
has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
Although the veteran has argued that he is undercompensated 
for TMJ, and that this disability has impaired his capacity 
to work, it has not been shown to cause average industrial 
impairment in excess of that contemplated by the currently 
assigned evaluation.  Nor has the disability required 
frequent hospitalization.  Thus, referral of this case for 
extra-schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 30 percent evaluation for TMJ syndrome is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


